PER CURIAM.
The appellant has not demonstrated an abuse of the trial court’s discretion in the denial of appellant’s motion for a continuance of his jury trial on the charge of armed robbery. We therefore affirm the judgment of conviction. We do not pass upon appellant’s claim that his trial counsel was ineffective, and this affirmance is without prejudice to the right of appellant to assert that contention by an appropriate motion under Florida Rule of Criminal Procedure 3.850.
DAUKSCH, ORFINGER and COBB, JJ., concur.